Citation Nr: 9932234	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-40 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability; 
and, if so, whether service connection is warranted for this 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1955.  

By rating decision in August 1955, the RO denied service 
connection for a back disorder.  The veteran was notified of 
this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 decision by 
the RO which denied service connection for bilateral knee 
disorder and found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a back disorder.  A personal hearing before the RO was 
conducted in March 1996.  The Board remanded the appeal to 
the RO for additional development in January 1997.  


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by an 
unappealed rating decision by the RO in August 1955.  

2.  The additional evidence received since the August 1955 
rating decision does not show that the veteran's current back 
disability is related to service, and is not so significant 
that it must be considered with all the evidence of record.  

3.  As the veteran is not service connected for a back 
disorder, there is no service-connected disability to which a 
bilateral knee disorder may be attributed.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

2.  Service connection for a bilateral knee disorder 
secondary to a back disorder is denied.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was 
apparently seen for back complaints on one occasion during 
service (the record shows treatment in March but did not 
indicate the year).  The veteran reported that he had hurt 
his back about two years earlier when he tried to catch 
himself from falling.  The report did not indicate that there 
was any precipitating injury or trauma and did not show any 
specific abnormal findings.  Treatment included Wintergreen, 
heat therapy, and a back strap.  The impression was 
lumbosacral strain.  The service medical records show no 
further complaints, abnormalities, or diagnosis for any back 
problems during service.  The veteran made no mention of any 
back problems at the time of his separation examination in 
May 1955, and his spine was indicated as being normal on 
examination at that time.  

On his original application for VA benefits, received in June 
1955, the veteran indicated that he was treated for a back 
problem in service in May 1955.  

When examined by VA in August 1955, the veteran reported that 
he had occasional back pain, which was not very severe, and 
that he did not lose any time at work because of it.  On 
examination, flexion was normal and there was no evidence of 
scoliosis or back spasms.  X-ray studies at that time showed 
satisfactory alignment of the lumbar spine and normal 
appearance of the vertebrae.  There was minimal narrowing of 
the intervertebral space between L5-S1 suggestive of early 
discogenic disease.  The sacroiliac joints were normal in 
appearance.  The radiologist's impression was minimal 
narrowing of the intervertebral space between L5-S1, 
suggesting early discogenic disease.  The examiner's 
diagnosis was no external evidence of orthopedic disease.  

Service connection for a back disorder was denied by the RO 
in August 1955.  The veteran was notified of this decision 
and did not appeal.  

When examined by VA in July 1995, the veteran reported that 
he fell from a tank and injured his back and both knees while 
in service in 1955.  The veteran reported that his symptoms 
had worsened over the years and that he now had morning 
stiffness in his knees and back.  On examination, the veteran 
had limitation of motion of the lumbosacral spine in all 
directions, with discomfort.  There was no tenderness to 
percussion of the spinal process or paravertebral muscles, 
and straight leg raising was negative.  Deep tendon reflexes 
were within normal limits and sensation was intact.  The 
assessment included history of injury to the lumbar spine 
with residual pain and stiffness.  

At the personal hearing in March 1996, the veteran testified 
that he was treated for lumbosacral strain and a left ankle 
sprain in service around 1954, after falling off a tank.  The 
veteran testified that he was never treated for any knee 
problems during service, but he believed that his current 
knee problems was caused by an altered gait due to his back 
disability.  The veteran reported that he was examined by VA 
shortly after service and was told that he was born with a 
back abnormality.  The veteran testified that he did not seek 
any medical attention for his back problems until around 
1990.  

In January 1998, the Board remanded the case to the RO, 
primarily to obtain another VA examination because the claims 
file was not available to the examiner at the time of the 
previous VA examination in July 1995.  

VA medical records associated with the claims file in May 
1998, show treatment for various problems from 1994 to 1998.  
While some of the records noted a history of back problems, 
the records do not reflect any treatment or opinion 
concerning the etiology of the veteran's back symptoms.  

When examined by VA in June 1999, the veteran reported that 
he had no specific injury to his back during service, but 
that he did fall a couple of times, and was given a back 
brace prior to discharge from service.  The clinical findings 
on examination were not materially different from those 
reported on VA examination in July 1995.  X-ray studies of 
the lumbar spine showed extensive degenerative changes with 
end plate anterior osteophyte formation, and posterior 
osteophyte formation, as well as a reduction in disc space at 
all lumbar levels.  The sacrum was normal, and there was 
sclerosis on each side of the right sacroiliac joint, but the 
joint space was well preserved and appeared patent.  There 
was sclerosis and obliteration of the left sacroiliac joint 
with blurring of the joint space associated with spontaneous 
ankylosis.  There were large osteophytes in the lumbar spine, 
especially between L2 and L3 where there was nearly right 
lateral spontaneous fusion.  The diagnoses included 
degenerative osteoarthritis of the lumbar spine and 
sacroiliac joints, with the left sacroiliac joint much worse 
than the right.  The examiner indicated that he had reviewed 
the claims file, and opined that the veteran's low back 
symptoms were not related to or otherwise aggravated by 
military service.  A rationale for the reasoning was not 
given as requested by the Board.

Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Nevertheless, 
as the RO did not rely on this test in deciding the claim 
pertaining to a back disorder, there is no need to remand 
this issue for consideration of the holding in Hodge.  

As noted above, service connection for a back was denied by 
the RO in August 1955.  In order to reopen a claim which has 
been previously finally denied, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
evidence of record at the time of the last final rating 
decision in August 1955 included the veteran's service 
medical records and a VA examination report.  

The service medical records show that the veteran was seen on 
one occasion during service for lumbosacral strain.  He was 
treated conservatively with Wintergreen balm and heat 
therapy, and returned to duty.  The veteran made no further 
complaints nor were any pertinent abnormalities noted during 
his remaining period of service.  At the time of his 
separation examination in May 1955, the veteran's spine was 
normal.  When examined by VA shortly after his discharge from 
service, the veteran reported that he had occasional back 
pain, but that it was not very severe and that he did not 
lose any time at work because of it.  An examination of the 
veteran's spine at that time revealed no limitation of motion 
or any evidence of muscle spasm.  The examiner concluded that 
there was no clinical evidence of any orthopedic abnormality.  
An x-ray study at that time showed minimal narrowing of the 
intervertebral space between L5-S1, which the radiologist 
indicated was suggestive of early discogenic disease.  

The evidence added to the record since the August 1955 rating 
decision includes VA examinations in July 1995 and June 1999; 
VA outpatient records for treatment from 1994 to 1998, and 
testimony by the veteran at a personal hearing at the RO in 
March 1996.  

The additional medical records, while "new" in that they 
were not of record at the time of the final disallowance in 
August 1955 are not probative of the issue which was the 
basis of the final disallowance.  That is, the additional 
medical evidence does not offer any probative information or 
medically link the veteran's current back problems to 
service.  Moreover, a VA physician who, after examining the 
veteran and reviewing the claims file, concluded that the 
veteran's current back problems were not related to service.  
Although the veteran testified that his current back disorder 
began in service, his lay assertions of medical causation is 
not "evidence" for the purpose of reopening the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In summary, the 
Board finds that the additional evidence is not new and 
material.  Therefore, a basis to reopen the claim of service 
connection for a back disorder has not been presented in the 
Board's opinion.  

In arriving at a decision in this case, the Board is mindful 
of the decision in Stegall v. West, 11 Vet. App. 268 (1998), 
which held that a remand by the Board confers on a veteran 
the right to VA compliance with the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance with 
the terms of such order.  To this extent, the representative 
noted that the VA examiner did not offer a rationale for his 
opinion concerning the etiology of the veteran's back 
disorder as requested in the January 1997 Board remand.  The 
representative argues the RO's failure to fully comply with 
the directives of the remand order requires that the appeal 
be remanded again.  

The Board finds that while the VA physician did not offer an 
explanation for his opinion, his conclusion was unequivocal 
and unambiguous that there was no etiological relationship 
between the veteran's current back symptoms and service.  
Furthermore, the veteran did not offer any evidence 
concerning the etiology of his current back disorder.  Since 
no evidence has been submitted showing a nexus between the 
veteran's current back disorder and service, the Board finds 
that a remand to obtain the rationale for an opinion against 
the claim would serve no useful purpose.  Winters v. West 12 
Vet. App. 203 (1999).  Therefore, the Board finds that any 
error on the part of the VA examiner was harmless.  

Secondary Service Connection

At the personal hearing in March 1996, the veteran testified 
that he believed that his bilateral knee problems were 
primarily related to his back problems.  The veteran stated 
that his back problems worsened over the years and that this 
placed added stress on his knees.  The veteran testified that 
he was never treated for any knee problems in service, and 
that he first started having problems with them about 10 to 
20 years ago.  

The veteran's assertions that current bilateral knee problems 
are related to his back disorder is the basis of his claim of 
secondary service connection.  Pursuant to the provisions of 
38 C.F.R. § 3.310(a) (1999), a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  In a case such 
as this, however, where the underlying disability, claimed to 
have caused the disability for which service connection is 
sought, is not itself service connected, the regulation, and 
not the evidence, is dispositive.  Since the veteran is not 
service connected for a back disorder, and the veteran seeks 
service connection for a bilateral knee disorder secondary to 
a back disorder, the claim must be terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no 
basis to grant secondary service connection for a bilateral 
knee disorder, the veteran's claim is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder, the 
appeal is denied.  

Entitlement to secondary service connection for a bilateral 
knee disorder is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

